               Case 6:20-cv-00696-ADA Document 1 Filed 07/29/20 Page 1 of 33




                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                       WACO DIVISION


   SHAMROCK INNOVATIONS, LLC,

                Plaintiff,                            Civil Action No. 6:20-cv-00696

   v.
                                                      COMPLAINT FOR PATENT
   ACER AMERICA CORPORATION                           INFRINGEMENT AND JURY TRIAL
   and ACER INC.,                                     DEMANDED

                Defendants.



                                             COMPLAINT

          Plaintiff Shamrock Innovations, LLC (“Shamrock” or “Plaintiff”) files this Complaint for

patent infringement under the patent laws of the United States, Title 35 of the United States Code,

against Defendants Acer America Corporation and Acer Inc. (“Acer” or “Defendant”) that relates

to the U.S. patents owned by Shamrock: 8,060,675 and 9,535,454 (collectively, the “Patents-in-

Suit”).

                                            THE PARTIES

          1.        Plaintiff Shamrock Innovations, LLC is a limited liability company organized

under the laws of the State of Illinois, with an office at 125 S. Clark St., 17th Fl. Chicago, IL

60603.

          2.        Upon information and belief, Acer is a corporation organized and existing under

the laws of Taiwan, with its principal place of business located at 1F, 88, Sec. 1, Xintai 5th Road,

Xizhi, New Taipei City 221, Taiwan. On information and belief, Acer, Inc. can be served

through its resident agent for service of process in Texas: 1999 Bryan Street Ste 900, Dallas, TX

75201. Acer is a leading manufacturer and seller of laptop computers, desktop computers,
              Case 6:20-cv-00696-ADA Document 1 Filed 07/29/20 Page 2 of 33




smartphones and tablets in the United States. Upon information and belief, Acer does business in

Texas and in the Western District of Texas, directly or through intermediaries.

         3.       Upon information and belief, Defendant Acer America Corporation is a

corporation that operates a regular and established place of business, which includes at least a

repair and service facility, at 1394 Eberhardt Rd, Temple, Texas 76504. This office is within the

Western District of Texas. Upon information and belief, Defendant Acer America Corporation

also operates a regular and established place of business at 900 Guardians Way, Allen, Texas

75013.

         4.       Acer makes, uses, imports, sells and/or offers for sale computing devices,

including laptop computers, and related applications and services.

                                   JURISDICTION AND VENUE

         5.       This Complaint states causes of action for patent infringement arising under the

patent laws of the United States, 35 U.S.C. § 100 et seq., and, more particularly 35 U.S.C. § 271.

         6.       This Court has subject matter jurisdiction of this action under 28 U.S.C. §§ 1331

and 1338(a) in which the district courts have original and exclusive jurisdiction of any civil

action for patent infringement.

         7.       The Defendant is subject to this Court’s general personal jurisdiction pursuant to

due process and/or the Texas Long Arm Statute, Tex. Civ. Prac. & Rem. Code § 17.042, due at

least to its substantial business conducted in this District, including: (i) having solicited business

in the State of Texas, transacted business within the State of Texas and attempted to derive

financial benefit from residents of the State of Texas in this District, including benefits directly

related to the instant patent infringement causes of action set forth herein; (ii) having placed its

products and services into the stream of commerce throughout the United States and having been




                                                   2
             Case 6:20-cv-00696-ADA Document 1 Filed 07/29/20 Page 3 of 33




actively engaged in transacting business in Texas and in this District, including repair and

service, and (iii) having committed the complained of tortious acts in Texas and in this District.

Alternatively, this Court has personal jurisdiction over Acer, Inc. pursuant to Federal Rule of

Civil Procedure 4(k)(2) based on Acer, Inc.’s contacts with the United States as a whole.

        8.       Acer, directly and/or through subsidiaries and agents (including distributors,

retailers, and others), makes, imports, ships, distributes, offers for sale, sells, uses, and advertises

(including offering products and services through its website, https://us-store.acer.com, as well

as other retailers) its products and/or services in the United States, the State of Texas, and the

Western District of Texas.

        9.       Acer, directly and/or through its subsidiaries and agents (including distributors,

retailers, and others), has purposefully and voluntarily placed one or more of its infringing

products and/or services, as described below, into the stream of commerce with the expectation

that they will be purchased and used by consumers in the Western District of Texas. These

infringing products and/or services have been and continue to be purchased and used by

consumers in the Western District of Texas. Acer has committed acts of patent infringement

within the State of Texas and, more particularly, within the Western District of Texas.

        10.      Venue is proper as to Acer, Inc. because 28 U.S.C. § 1391(c)(3) provides that “a

defendant not resident in the United States may be sued in any judicial district, and the joinder of

such a defendant shall be disregarded in determining where the action may be brought with

respect to other defendants.”

        11.      Venue as to Acer America Corporation is proper in this District under §1400(b),

which provides that “any civil action for patent infringement may be brought in the judicial




                                                   3
            Case 6:20-cv-00696-ADA Document 1 Filed 07/29/20 Page 4 of 33




district where the defendant resides, or where the defendant has committed acts of infringement

and has a regular and established place of business.”

             BACKGROUND FACTS REGARDING THE SHAMROCK PATENTS

          12.   Shamrock is the owner of record and assignee of each of U.S. Patent Nos.

8,060,675 (“the ’675 Patent”) and 9,535,454 (“the ’454 Patent”) (collectively the “Patents-in-

Suit”).

          13.   Shamrock purchased the Patents-in-Suit as of December 14, 2017, including all

rights to sue for infringement thereof.

          14.   The Patents-in-Suit list Frank Ahern, Desi Rhoden, Jeff Doss and Charles Mollo

as the inventors. These named inventors are serial innovators in the fields of wireless

telecommunications, consumer electronics, and embedded technology.

          15.   The patented technology was developed to address data transfer performance

issues in data processing and computing devices, and the technology was coined Split-Bridge™.

The inspiration for Split-Bridge™ was to achieve low cost, high-speed serial data

communications between a parallel system bus and remote devices.

          16.   Split-Bridge™ technology is the predecessor to the Serial ATA standardized

technology, which is currently used in an estimated 500 million devices shipped annually around

the world.

                      THE PATENTS-IN-SUIT AND CLAIMS-IN-SUIT

          17.   Shamrock has the exclusive right to sue and the exclusive right to recover

damages for infringement of the Patents-in-Suit during all relevant time periods.

          18.   On November 15, 2011, the ’675 Patent entitled “Computing Module with Serial

Data Connectivity” was duly and legally issued by the USPTO.




                                                 4
         Case 6:20-cv-00696-ADA Document 1 Filed 07/29/20 Page 5 of 33




       19.     On January 3, 2017, the ’454 Patent entitled “Computing Module with Serial Data

Connectivity” was duly and legally issued by the USPTO.

       20.     The claims of the Patents-in-Suit, including the asserted claims, when viewed as a

whole, including as an ordered combination, are not merely the recitation of well-understood,

routine, or conventional technologies or components. The claimed inventions were not well-

known, routine, or conventional at the time of the invention, and represent specific

improvements over the prior art and prior existing systems and methods.

       21.     At the time of the patented inventions, computing systems were limited in their

ability to be divided into modular components due to technical limitations with the technology

that was used to transfer data within computer systems.

       22.     At the time of the invention of the Patents-in-Suit, the prior art methods used to

transfer data within computer systems were inferior. The most common way to transfer data in

computer systems was a PCI bus which utilized a parallel connection. However, the traditional

PCI bus was slow and not easily extended over distance. See e.g., ‘675 Pat.,1:40-58; ‘454 Pat.

1:34-42. Parallel transmission of data in consumer computing is slower than serial transmission

as, by necessity, it must be performed at a lower frequency. Data sent in parallel must be sent in

synchronization. In order to ensure synchronicity, as well as to avoid crosstalk between parallel

signal lines, transmission must be done at a relatively low frequency. Serial data transmission

can be performed at much higher frequencies, which results in a higher net transfer rate, creating

a faster connection. At the time of the inventions, serial data transfer was a less common way to

transfer data in a computer system. While the typical operation of a traditional serial bus was

faster than a parallel PCI bus, the transferred data necessarily included extensive amounts of

additional information as it requires the addition of an extensive header of information for every




                                                 5
          Case 6:20-cv-00696-ADA Document 1 Filed 07/29/20 Page 6 of 33




data transmission on the bus. As such, serial connections required considerable bandwidth to

transfer all this data. But in traditional computing, only small amounts of data typically need to

be transferred, and so such a high-bandwidth connection was impractical for those types of

applications. See e.g., ‘675 Pat. 2:22-29; 2:49:54; ‘454 Pat. 2:16-23; 2:44-49. Transferring all

the additional information necessarily sent in a traditional serial connection makes the system

slower than if the serial connection only had to transfer the same amount of data as required by

the parallel PCI bus.

       23.     The claims of the Patents-in-Suit are directed to specific improvements in

computer functionality and capabilities over this prior art. Among other things, the claimed

inventions improve the functionality of data transfer, creating a low-cost and high-speed serial

data communication between a parallel system bus and remote devices. They combine the speed

of a serial connection with the more effective bandwidth of the parallel PCI system in a manner

not previously implemented. See e.g., ‘675 Pat. 2:57-62; 3:16-32; ‘454 Pat. 2:53-58; 3:12-29.

       24.      At the time of the invention, parallel PCI buses were incompatible with any

existing protocols for serial buses. It was not known how to combine a PCI bus with a serial

connection in the way disclosed by the claims of the Patents-in-Suit. The claims, and the ordered

combination of the claims of the Patents-in-Suit, present a novel solution for a new and

innovative high-speed but low-cost alternative way to transfer data. They disclose a protocol for

a new serial bus which mimics the protocol of a PCI bus. See e.g., ‘675 Pat. 4:5-24; ‘454 Pat.

4:3-23. The claims of the Patents-in-Suit disclose an improvement to the traditional PCI bus—

short parallel data is serialized only for transmission, and then deserialized once it reaches its

destination. This allows the data to be kept in a lower-bandwidth form, and be faster than both

traditional serial and parallel connections.




                                                  6
          Case 6:20-cv-00696-ADA Document 1 Filed 07/29/20 Page 7 of 33




       25.     The claims, and the ordered combination of the claims of the Patents-in-Suit,

claim additional advantages over traditional PCI buses for the transfer of data. Traditional PCI

bus connections cannot be easily spread across distances, both due to the short physical cables

required by a parallel connection and because the brains of the PCI bridge were only present on

only one side of the connection. However, as disclosed in the claims of the Patents-in-Suit, the

bridge connection is split into two separate and distinct pieces where each side of the bridge has

full functionality. See e.g., ‘675 Pat. 3:16-4:4; ‘454 Pat. 3:12-4:2. And, the disclosed serial

connection allows for longer cables than those required by parallel connections. As such, the

claims, and the ordered combination of the claims of the Patents-in-Suit allow for modular

computing components to be spread further apart than in a traditional PCI bus. Combined with

the increased speed of the data transmission discussed in paragraph 24, the novel invention in the

claims of the Patents-in-Suit allow for the separation of what was at the time believed to be

inseparable parts of a computer system—such as a computing module and a storage device.

       26.     As noted in the Patents-in-Suit, the claimed technologies comprise innovative

systems and methods which are faster and allow for multiple efficiencies resulting in a better

user experience and reduced costs. See e.g., ‘675 Pat. 4:37-43; ‘454 Pat. 4:36-45. By utilizing the

claimed technology of the Patents-in-Suit, a computer system can practicably be separated into

interconnected modules, as data can be transferred quickly and efficiently between separate

modules via the high-speed serial link which was not previously possible. See e.g., ‘675 Pat.

3:19-22; ‘454 Pat 3:15-19. This type of modular computer system allows for the selective

upgrade of only one part of the computing system, instead of replacement of the whole unit.

       27.     In view of these specific improvements, the inventions of the asserted claims,

when such claims are viewed as a whole and in ordered combination, are not routine, well-




                                                  7
          Case 6:20-cv-00696-ADA Document 1 Filed 07/29/20 Page 8 of 33




understood, or conventional. The claimed solutions amount to an inventive concept for resolving

the particular problems and inefficiencies noted above.


             DEFENDANTS’ KNOWLEDGE OF THE PATENTS-IN-SUIT
          AND CONTINUED INFRINGEMENT DESPITE THAT KNOWLEDGE

        28.     On March 16, 2018 Shamrock, through counsel, sent a letter to Michael Barry,

Regional General Counsel of Acer, Inc. by email and Federal Express. Attached to the letter were

copies of the ‘675 and ‘454 patents. Acer has been aware of the ‘675 and ‘454 patents since no

later than that date.

        29.     In addition to identifying these Patents-in-Suit, Shamrock’s March 16, 2018 letter

also identified exemplary Acer products and methods practiced by those products that infringe its

claims, including Acer computers that include a Serial ATA interface and several specific Acer

computer models available at that time.

        30.     Also on March 16, 2018 Shamrock, through counsel, sent illustrative claim charts

to Acer, specifically charting infringement of the ‘454 and ‘675 patents by six Acer computer

models available at that time.

        31.     Defendant has not agreed to enter into a licensing agreement with Shamrock.

        32.     This Complaint serves as additional notice to Acer of the Patents-in-Suit and the

manner in which they are infringed.

        33.     Despite knowledge of the Patents-in-Suit and knowledge of the manner in which

the Patents-in-Suit are infringed as demonstrated in the provided claim charts, Acer has continued

to infringe and/or induce the infringement of the Patents-in-Suit.




                                                 8
          Case 6:20-cv-00696-ADA Document 1 Filed 07/29/20 Page 9 of 33




                                   INFRINGING PRODUCTS

       34.     Acer made, used, offered for sale, sold, and/or imported into the United States

laptops which include a Serial ATA interface. These devices are collectively referred to as

“Accused Acer Computers” and include, but are not limited to, the following models: at least

Acer Spin 7, Acer Aspire R 14, Acer Aspire V Nitro, Acer Nitro 5 Spin, Acer Predator 17, Acer

Predator Helios 300, Acer Swift 1, Acer Spin 3, Acer Aspire 7, Acer Swift 5 Pro, Acer Switch 7,

Acer Chromebook CXI3, Acer Swift 3, Acer Swift 5, Acer Switch Alpha 12.

       35.     The Accused Acer Computers are all Acer computers that include a Serial ATA

interface that were offered for sale or sold in the United States. For the ‘675 Patent’s method

claim, the use of the method claims took place in the U.S between the period that is six years

before the filing date of this complaint and the expiration of the Patents-in-Suit. For the ‘454

Patent, the Accused Acer Computers were those made, sold, imported, and offered for sale in the

U.S after the notice date, March 16, 2018. Infringement is ongoing.

       36.     Acer has been, and now is, directly infringing claims of the ‘675 Patent under 35

U.S.C. § 271(a) by operating the below accused computing devices in this District and elsewhere

in the United States in a manner that practices every step in the methods claimed in the ‘675 Patent,

including, for example, Acer’s use of said methods during set-up, testing, and demonstration of its

computing devices.

       37.     Acer has been, and now is, directly infringing claims of the ‘454 Patent under 35

U.S.C. § 271(a) by making, using, offering for sale, selling, and/or importing the below accused

computing devices in this District and elsewhere in the United States that include the systems

claimed in the ‘454 Patent and/or by using the methods claimed in the Patents-in-Suit, including,




                                                 9
           Case 6:20-cv-00696-ADA Document 1 Filed 07/29/20 Page 10 of 33




for example, Acer’s use of said systems during set-up, testing, and demonstration of its computing

devices.

       38.     Acer has been, and now is, inducing the direct infringement of claims of the

Patents-in-Suit pursuant to U.S.C. § 271(b) at least by one or more of making, using, offering for

sale, selling and/or importing the below accused computing devices in this District and elsewhere

in the United States that were designed and intended to use and/or practice the methods and

processes covered by the Patents-in-Suit. Further, Acer has induced infringement by, for example,

providing user guides and other support materials and services to its users and by advertising

features that are used, and benefits that are achieved through use of the Patents-in-Suit.

       39.     Despite Acer’s awareness of the Patents-in-Suit, Acer has continued these acts of

inducement with specific intent to cause and encourage direct infringement of the Patents-in-Suit

with willful blindness that such activities occurred, are still occurring, and constitute direct

infringement of the Patents-in-Suit.

               COUNT I: INFRINGEMENT OF U.S. PAT. 8,060,675 CLAIM 7

       40.     Shamrock reasserts and realleges paragraphs 1 through 39 of this Complaint as

though set forth fully here.




                                                 10
          Case 6:20-cv-00696-ADA Document 1 Filed 07/29/20 Page 11 of 33




         41.   Claim 7 of the ’675 Patent provides:

   Preamble to A method comprising:
   Claim 7
   Element A asynchronously, serially transferring first serial data, corresponding to first
               parallel bus data, from a first module to a second module using a serial
               link;

   Element B       asynchronously, serially receiving second serial data, corresponding to
                   second parallel bus data, from the second module using the serial link; and

   Element C       generating a first clock signal, for use by the first module, using the second
                   serial data.



         42.   Acer directly infringes Claim 7 by operating its computing devices, including

computers which include a Serial ATA interface (“Accused Acer Computers”), in a manner that

practices every step in the claimed method. The Accused Acer Computers include, for example,

at least Acer Spin 7, Acer Aspire R 14, Acer Aspire V Nitro, Acer Nitro 5 Spin, Acer Predator 17,

Acer Predator Helios 300 devices, Acer Swift 1, Acer Spin 3, Acer Aspire 7, Acer Swift 5 Pro,

Acer Switch 7, Acer Chromebook CXI3, Acer Swift 3, Acer Swift 5, Acer Switch Alpha 12.

         43.   Acer’s Accused Acer Computers meet each and every element of Claim 7 of the

’675 Patent.

         44.   Upon information and belief, Accused Acer Computers include a Serial ATA

interface which is connected to a data storage device, for example a hard disk drive or a solid state

drive.

         45.   Accused Acer Computers asynchronously and serially transfer a first serial data

(e.g., outgoing serial data “TX”), corresponding to first parallel bus data, from a first module (e.g.,

computing module) to a second module (e.g., data storage device) using a serial link. As the

transport layer in a Serial ATA connection maintains no context of ATA commands or previous




                                                  11
         Case 6:20-cv-00696-ADA Document 1 Filed 07/29/20 Page 12 of 33




FIS (frame information structures) content, no definite phase relationship between data previously

received and the new data arriving over the serial link exists, and thus the transmission occurs

asynchronously. Parallel data is transformed into serial data in the Physical layer of the Serial ATA

interface in the first module before it is transferred to the second module as first serial data (e.g.,

TX).

       46.     Accused Acer Computers asynchronously and serially receive second serial data

(e.g., incoming serial data “RX”), corresponding to second parallel bus data, from the second

module (e.g., data storage device) using the serial link. As the transport layer in a Serial ATA

connection maintains no context of ATA commands or previous FIS content, no definite phase

relationship between data previously received and the new data arriving over the serial link exists,

and thus serial data is received asynchronously. The second serial data (e.g., RX) corresponds to

parallel data that was transformed into serial data in the Physical layer of the Serial ATA interface

of the second module before being received by the first module.

       47.     Accused Acer Computers generate a first clock signal, for use by the first module

(e.g., computing module), using the second serial data (e.g., incoming serial data “RX”). The clock

signal (e.g., “recovered clock”) is derived from the incoming high speed second serial data so the

first module (e.g., computing module) can determine when parallel data has been properly formed

from the incoming serial data.

       48.     The technology claimed in Claim 7 was not well understood, routine, or

conventional at the time that the application was filed and provided a technological solution to a

technological problem rooted in computer technology.

       49.     Acer had knowledge of the ’675 Patent and allegations of how the Accused Acer

Computers infringe Claim 7 of the ’675 Patent since at least as early as March 16, 2018.




                                                  12
          Case 6:20-cv-00696-ADA Document 1 Filed 07/29/20 Page 13 of 33




       50.     Direct infringement of Claim 7 of the ’675 Patent under 35 U.S.C. § 271(a)

occurred when Acer operated its computing devices, including computers which include a Serial

ATA interface (“Accused Acer Computers”), in a manner that practiced every step in the claimed

method.

       51.     Additionally, Acer induced direct infringement of Claim 7 of the ’675 Patent under

35 U.S.C. § 271(b) when Acer made, imported, used, sold and/or offered for sale Accused Acer

Computers that that were designed and intended to practice the methods and processes covered by

Claim 7 of the ’675 Patent. With knowledge of the ’675 Patent and knowledge of the infringing

nature of Accused Acer Computers (or, at a minimum, willful blindness thereto), Acer has

encouraged end users to directly infringe the ’675 Patent by, as an example, directing and

controlling end users’ storing of data onto data storage devices.

       52.     As a direct and proximate result of Acer’s acts of patent infringement, Shamrock

has been and continues to be injured and has sustained damages.

              COUNT II: INFRINGEMENT OF U.S. PAT. 9,535,454 CLAIM 1

       53.     Shamrock reasserts and realleges paragraphs 1 through 52 of this Complaint as

though set forth fully here.




                                                13
        Case 6:20-cv-00696-ADA Document 1 Filed 07/29/20 Page 14 of 33




       54.     Claim 1 of the ’454 Patent provides:

   Preamble      A system, comprising:

   Element A     a connector configured to be connectable to a serial link; and

   Element B     a module coupled to the connector, wherein the module is operable to
                 receive first serial data transmitted over the serial link through the connector
                 and transmit second serial data to the serial link through the connector, and
                 wherein the module includes:

   Element C     a receiver operable to receive the first serial data from the serial link
                 through the connector;

   Element D     a first circuit configured to deserialize the first serial data to generate
                 deserialized data;

   Element E     a decoder configured to decode the deserialized data;

   Element F     a first buffer operable to store data that has been deserialized and decoded
                 by the first circuit and the decoder, respectively;

   Element G     a second buffer operable to receive data, wherein the second buffer is in
                 data communication with a second circuit that is configured to serialize data
                 received via the second buffer to generate the second serial data; and

   Element H     a transmitter operable to transmit the second serial data to the serial link
                 through the connector;

   Element I     wherein the module is configured to determine whether an amount of data
                 stored in the first buffer equals or exceeds a fill amount associated with a
                 storage capacity of the first buffer; and

   Element J     wherein the module is operable to generate a flow control signal in response
                 to the amount of data stored in the first buffer equaling or exceeding the fill
                 amount, and wherein the module is further configured to transmit the flow
                 control signal through the serial link and the connector without passing the
                 flow control signal through the second buffer.



       55.     Acer made, used, sold, offered for sale, and/or imported computing devices,

including computers which include a Serial ATA interface (“Accused Acer Computers”). The

Accused Acer Computers include, for example, at least Acer Spin 7, Acer Aspire R 14, Acer Aspire


                                                  14
          Case 6:20-cv-00696-ADA Document 1 Filed 07/29/20 Page 15 of 33




V Nitro, Acer Nitro 5 Spin, Acer Predator 17, Acer Predator Helios 300 devices, Acer Swift 1,

Acer Spin 3, Acer Aspire 7, Acer Swift 5 Pro, Acer Switch 7, Acer Chromebook CXI3, Acer Swift

3, Acer Swift 5, Acer Switch Alpha 12.

         56.    Acer made, used, sold, offered for sale, and/or imported the Accused Acer

Computers that meet each and every element of Claim 1 of the ’454 Patent.

         57.    Upon information and belief, Accused Acer Computers include a Serial ATA

interface which is connected to a data storage device, for example a hard disk drive or a solid state

drive.

         58.    Accused Acer Computers include a connector configured to be connectable to the

Serial ATA serial link of its internal data storage device. The connector in Accused Acer

Computers can be, for example, a direct connection or a cable.

         59.    Accused Acer Computers include a module (e.g., computing module) coupled to

the connector, to transmit data to and from its internal disk drive. The module (e.g., computing

module) is operable to receive and transmit serial data over the serial link through the connector.

The Serial ATA interface in the computing module receives and transmits data in serial form.

         60.    Accused Acer Computers include a module (e.g., computing module) which has a

receiver. The receiver in the Serial ATA interface is operable to receive inbound serial data from

the serial link though the connector (e.g., inbound high-speed differential signals “RX”).

         61.    Accused Acer Computers include a module (e.g., computing module) which has a

first circuit configured to deserialize the first serial data to generate deserialized data. The Physical

layer in the Serial ATA interface is a circuit which deserializes inbound data for use by the module.

The data received and deserialized by the Physical layer is then sent to the Link Layer.

         62.    Accused Acer Computers include a module (e.g., computing module) which has a




                                                   15
         Case 6:20-cv-00696-ADA Document 1 Filed 07/29/20 Page 16 of 33




decoder configured to decode the deserialized data. The Link layer in the Serial ATA interface

includes a decoder which decodes the encoded 8b/10b deserialized character stream received from

the Physical layer.

       63.     Accused Acer Computers include a module (e.g., computing module) which has a

first buffer, e.g., the receive FIFO. The receive FIFO is operable to store data that has been decoded

by the Link layer and deserialized by the Physical layer.

       64.     Accused Acer Computers include a module (e.g., computing module) which has a

second buffer, e.g., the transmit FIFO. The transmit FIFO then communicates received parallel

data to the Physical layer. The Physical layer is configured to serialize the received parallel data

and generate second serial data for transmit.

       65.     Accused Acer Computers include a module (e.g., computing module) which has a

transmitter. The transmitter in the Serial ATA interface is operable to transmit outbound serial data

from the serial link though the connector (e.g., outbound high-speed differential signals TX).

       66.     Accused Acer Computers include a module (e.g., computing module) which is

configured to determine whether an amount of data stored in the first buffer equals or exceeds a

fill amount associated with a storage capacity of the first buffer. The computing module is

configured to determine whether an amount of data stored in the receive FIFO equals or exceeds

a fill amount, or “high water mark”, so as to avoid buffer overflow.

       67.     Accused Acer Computers include a module (e.g., computing module) which

generates a flow control signal in response to the amount of data stored in the first buffer equaling

or exceeding the fill amount, and wherein the module is further configured to transmit the flow

control signal through the serial link and the connector without passing the flow control signal

through the second buffer. The computing module is operable to generate flow control signals




                                                 16
         Case 6:20-cv-00696-ADA Document 1 Filed 07/29/20 Page 17 of 33




(e.g., “HOLDp”) in response to the amount of data stored in the receive FIFO so as to avoid buffer

overflow. The computing module is configured to transmit the flow control signal through the

serial link and connector on the back channel—i.e. without passing control signals through the

second buffer.

       68.       The technology claimed in Claim 1 was not well understood, routine, or

conventional at the time that the application was filed and provided a technological solution to a

technological problem rooted in computer technology.

       69.       Acer had knowledge of the ’454 Patent sand allegations of how the Accused Acer

Computers infringe Claim 1 of the ’454 Patent since at least as early as March 16, 2018.

       70.       Direct infringement of claim 1 of the ’454 Patent under 35 U.S.C. § 271(a) occurred

when Acer made, imported, used, sold and/or offered for sale the Accused Acer Computers that

meet Claim 1 of the ’454 Patent.

       71.       Additionally, Acer induced direct infringement of Claim 1 of the ’454 Patent under

35 U.S.C. § 271(b) when Acer made, imported, used, sold and/or offered for sale Accused Acer

Computers that that were designed and intended to practice the system covered by Claim 1 of the

’454 Patent. With knowledge of the ’454 Patent and knowledge of the infringing nature of Accused

Acer Computers (or, at a minimum, willful blindness thereto), Acer has encouraged end users to

directly infringe the ’454 Patent by, as an example, directing and controlling end users’ storing of

data onto data storage devices.

       72.       As a direct and proximate result of Acer’s acts of patent infringement, Shamrock

has been and continues to be injured and has sustained damages.




                                                 17
          Case 6:20-cv-00696-ADA Document 1 Filed 07/29/20 Page 18 of 33




               COUNT III: INFRINGEMENT OF U.S. PAT. 9,535,454 CLAIM 2

         73.    Shamrock incorporates by reference the allegations set forth in paragraphs 1 to 72

of this Complaint as though set forth in full herein.

         74.    Claim 2 of the ’454 Patent provides:

   Preamble to The system of claim 1, wherein:
   Claim 2

   Element A        the system is configured to transmit the first serial data and the second
                    serial data asynchronously over the serial link.



         75.    Acer made, used, sold, offered for sale, and/or imported computing devices,

including computers which include a Serial ATA interface (“Accused Acer Computers”). The

Accused Acer Computers include, for example, at least Acer Spin 7, Acer Aspire R 14, Acer Aspire

V Nitro, Acer Nitro 5 Spin, Acer Predator 17, Acer Predator Helios 300 devices, Acer Swift 1,

Acer Spin 3, Acer Aspire 7, Acer Swift 5 Pro, Acer Switch 7, Acer Chromebook CXI3, Acer Swift

3, Acer Swift 5, Acer Switch Alpha 12.

         76.    Acer made, used, sold, offered for sale, and/or imported the Accused Acer

Computers that meet each and every element of Claim 2 of the ’454 Patent.

         77.    Upon information and belief, Accused Acer Computers include a Serial ATA

interface which is connected to a data storage device, for example a hard disk drive or a solid state

drive.

         78.    Accused Acer Computers are configured to transmit the first serial data and the

second serial data asynchronously over its Serial ATA link. As the transport layer in a Serial ATA

connection maintains no context of ATA commands or previous FIS (frame information structure)

content, no definite phase relationship between data previously received and the new data arriving




                                                 18
         Case 6:20-cv-00696-ADA Document 1 Filed 07/29/20 Page 19 of 33




over the serial link exists, and thus the transmission of serial data occurs asynchronously.

       79.     The technology claimed in Claim 2 was not well understood, routine, or

conventional at the time that the application was filed and provided a technological solution to a

technological problem rooted in computer technology.

       80.     Acer had knowledge of the ’454 Patent sand allegations of how the Accused Acer

Computers infringe Claim 2 of the ’454 Patent since at least as early as March 16, 2018.

       81.     Direct infringement of claim 1 of the ’454 Patent under 35 U.S.C. § 271(a) occurred

when Acer made, imported, used, sold and/or offered for sale the Accused Acer Computers that

meet Claim 2 of the ’454 Patent.

       82.     Additionally, Acer induced direct infringement of Claim 2 of the ’454 Patent under

35 U.S.C. § 271(b) when Acer made, imported, used, sold and/or offered for sale Accused Acer

Computers that that were designed and intended to practice the system covered by Claim 2 of the

’454 Patent. With knowledge of the ’454 Patent and knowledge of the infringing nature of Accused

Acer Computers (or, at a minimum, willful blindness thereto), Acer has encouraged end users to

directly infringe the ’454 Patent by, as an example, directing and controlling end users’ storing of

data onto data storage devices.

       83.     As a direct and proximate result of Acer’s acts of patent infringement, Shamrock

has been and continues to be injured and has sustained damages.

             COUNT IV: INFRINGEMENT OF U.S. PAT. 9,535,454 CLAIM 3

       84.     Shamrock reasserts and realleges paragraphs 1 through 83 of this Complaint as

though set forth fully here.




                                                19
          Case 6:20-cv-00696-ADA Document 1 Filed 07/29/20 Page 20 of 33




         85.   Claim 3 of the ’454 Patent provides:

   Preamble to The system of claim 1, wherein:
   Claim 3

   Element A       the data received by the second buffer comprises parallel data.



         86.   Acer made, used, sold, offered for sale, and/or imported computing devices,

including computers which include a Serial ATA interface (“Accused Acer Computers”). The

Accused Acer Computers include, for example, at least Acer Spin 7, Acer Aspire R 14, Acer Aspire

V Nitro, Acer Nitro 5 Spin, Acer Predator 17, Acer Predator Helios 300 devices, Acer Swift 1,

Acer Spin 3, Acer Aspire 7, Acer Swift 5 Pro, Acer Switch 7, Acer Chromebook CXI3, Acer Swift

3, Acer Swift 5, Acer Switch Alpha 12.

         87.   Acer made, used, sold, offered for sale, and/or imported the Accused Acer

Computers that meet each and every element of Claim 3 of the ’454 Patent.

         88.   Upon information and belief, Accused Acer Computers include a Serial ATA

interface which is connected to a data storage device, for example a hard disk drive or a solid state

drive.

         89.   The data received by the second buffer, e.g., the transmit FIFO, in Accused Acer

Computers comprise parallel data. The transmit FIFO receives data from the module in parallel

form. The transmit FIFO sends the parallel data to the Physical layer for serialization.

         90.   The technology claimed in Claim 3 was not well understood, routine, or

conventional at the time that the application was filed and provided a technological solution to a

technological problem rooted in computer technology.

         91.   Acer had knowledge of the ’454 Patent sand allegations of how the Accused Acer

Computers infringe Claim 3 of the ’454 Patent since at least as early as March 16, 2018.


                                                 20
         Case 6:20-cv-00696-ADA Document 1 Filed 07/29/20 Page 21 of 33




       92.     Direct infringement of claim 3 of the ’454 Patent under 35 U.S.C. § 271(a) occurred

when Acer made, imported, used, sold and/or offered for sale the Accused Acer Computers that

meet Claim 3 of the ’454 Patent.

       93.     Additionally, Acer induced direct infringement of Claim 3 of the ’454 Patent under

35 U.S.C. § 271(b) when Acer made, imported, used, sold and/or offered for sale Accused Acer

Computers that that were designed and intended to practice the system covered by Claim 3 of the

’454 Patent. With knowledge of the ’454 Patent and knowledge of the infringing nature of Accused

Acer Computers (or, at a minimum, willful blindness thereto), Acer has encouraged end users to

directly infringe the ’454 Patent by, as an example, directing and controlling end users’ storing of

data onto data storage devices.

       94.     As a direct and proximate result of Acer’s acts of patent infringement, Shamrock

has been and continues to be injured and has sustained damages.

              COUNT V: INFRINGEMENT OF U.S. PAT. 9,535,454 CLAIM 4

       95.     Shamrock reasserts and realleges paragraphs 1 through 94 of this Complaint as

though set forth fully here.

       96.     Claim 4 of the ’454 Patent provides:

   Preamble to The system of claim 1, wherein:
   Claim 4

   Element A        the module is further operable to repeatedly transmit the second serial data
                    through the serial link and the connector without receiving
                    acknowledgement during transmission.



       97.     Acer made, used, sold, offered for sale, and/or imported computing devices,

including computers which include a Serial ATA interface (“Accused Acer Computers”). The

Accused Acer Computers include, for example, at least Acer Spin 7, Acer Aspire R 14, Acer Aspire


                                                21
          Case 6:20-cv-00696-ADA Document 1 Filed 07/29/20 Page 22 of 33




V Nitro, Acer Nitro 5 Spin, Acer Predator 17, Acer Predator Helios 300 devices, Acer Swift 1,

Acer Spin 3, Acer Aspire 7, Acer Swift 5 Pro, Acer Switch 7, Acer Chromebook CXI3, Acer Swift

3, Acer Swift 5, Acer Switch Alpha 12.

         98.    Acer made, used, sold, offered for sale, and/or imported the Accused Acer

Computers that meet each and every element of Claim 4 of the ’454 Patent.

         99.    Upon information and belief, Accused Acer Computers include a Serial ATA

interface which is connected to a data storage device, for example a hard disk drive or a solid state

drive.

         100.   Accused Acer Computers are operable to repeatedly transmit the second serial data

through the serial link and the connector without receiving acknowledgement during transmission.

The Transport layer in a Serial ATA connection maintains no context of previous FIS (frame

information structure) data and is not cognizant of how frames are transmitted or received. The

Transport layer also maintains no context in terms of ATA commands. The Accused Acer

Computers do not receive acknowledgement that frames have been transmitted or received.

         101.   The technology claimed in Claim 4 was not well understood, routine, or

conventional at the time that the application was filed and provided a technological solution to a

technological problem rooted in computer technology.

         102.   Acer had knowledge of the ’454 Patent sand allegations of how the Accused Acer

Computers infringe Claim 4 of the ’454 Patent since at least as early as March 16, 2018.

         103.   Direct infringement of Claim 4 of the ’454 Patent under 35 U.S.C. § 271(a)

occurred when Acer made, imported, used, sold and/or offered for sale the Accused Acer

Computers that meet Claim 4 of the ’454 Patent.

         104.   Additionally, Acer induced direct infringement of Claim 4 of the ’454 Patent under




                                                 22
         Case 6:20-cv-00696-ADA Document 1 Filed 07/29/20 Page 23 of 33




35 U.S.C. § 271(b) when Acer made, imported, used, sold and/or offered for sale Accused Acer

Computers that that were designed and intended to practice the system covered by Claim 4 of the

’454 Patent. With knowledge of the ’454 Patent and knowledge of the infringing nature of Accused

Acer Computers (or, at a minimum, willful blindness thereto), Acer has encouraged end users to

directly infringe the ’454 Patent by, as an example, directing and controlling end users’ storing of

data onto data storage devices.

       105.    As a direct and proximate result of Acer’s acts of patent infringement, Shamrock

has been and continues to be injured and has sustained damages.

              COUNT VI: INFRINGEMENT OF U.S. PAT. 9,535,454 CLAIM 6

       106.    Shamrock reasserts and realleges paragraphs 1 through 105 of this Complaint as

though set forth fully here.

       107.    Claim 6 of the ’454 Patent provides:

   Preamble to The system of claim 1, wherein:
   Claim 6

   Element A      the module is further operable to transmit the first serial data over the serial
                  link and to transfer the second serial data over the serial link using
                  differential signals.



       108.    Acer made, used, sold, offered for sale, and/or imported computing devices,

including computers which include a Serial ATA interface (“Accused Acer Computers”). The

Accused Acer Computers include, for example, at least Acer Spin 7, Acer Aspire R 14, Acer Aspire

V Nitro, Acer Nitro 5 Spin, Acer Predator 17, Acer Predator Helios 300 devices, Acer Swift 1,

Acer Spin 3, Acer Aspire 7, Acer Swift 5 Pro, Acer Switch 7, Acer Chromebook CXI3, Acer Swift

3, Acer Swift 5, Acer Switch Alpha 12.

       109.    Acer made, used, sold, offered for sale, and/or imported the Accused Acer


                                                 23
          Case 6:20-cv-00696-ADA Document 1 Filed 07/29/20 Page 24 of 33




Computers that meet each and every element of Claim 6 of the ’454 Patent.

         110.   Upon information and belief, Accused Acer Computers include a Serial ATA

interface which is connected to a data storage device, for example a hard disk drive or a solid state

drive.

         111.   Accused Acer Computers are operable to transmit the first serial data over the serial

link and to transfer the second serial data over the serial link using differential signals. The

outbound signals from the Serial ATA interface, e.g., outbound signals “TX”, are high-speed

differential signals.

         112.   The technology claimed in Claim 6 was not well understood, routine, or

conventional at the time that the application was filed and provided a technological solution to a

technological problem rooted in computer technology.

         113.   Acer had knowledge of the ’454 Patent sand allegations of how the Accused Acer

Computers infringe Claim 6 of the ’454 Patent since at least as early as March 16, 2018.

         114.   Direct infringement of Claim 6 of the ’454 Patent under 35 U.S.C. § 271(a)

occurred when Acer made, imported, used, sold and/or offered for sale the Accused Acer

Computers that meet Claim 6 of the ’454 Patent.

         115.   Additionally, Acer induced direct infringement of Claim 6 of the ’454 Patent under

35 U.S.C. § 271(b) when Acer made, imported, used, sold and/or offered for sale Accused Acer

Computers that that were designed and intended to practice the system covered by Claim 6 of the

’454 Patent. With knowledge of the ’454 Patent and knowledge of the infringing nature of Accused

Acer Computers (or, at a minimum, willful blindness thereto), Acer has encouraged end users to

directly infringe the ’454 Patent by, as an example, directing and controlling end users’ storing of

data onto data storage devices.




                                                 24
          Case 6:20-cv-00696-ADA Document 1 Filed 07/29/20 Page 25 of 33




         116.    As a direct and proximate result of Acer’s acts of patent infringement, Shamrock

has been and continues to be injured and has sustained damages.

                COUNT VII: INFRINGEMENT OF U.S. PAT. 9,535,454 CLAIM 7

         117.    Shamrock reasserts and realleges paragraphs 1 through 116 of this Complaint as

though set forth fully here.

         118.    Claim 7 of the ’454 Patent provides:

                   The system of claim 1, wherein:
   Preamble to
   Claim 7

   Element A       the flow control signal is configured to be used to control transmission of
                   the first serial data over the serial link to prevent overflow of the first
                   buffer.



         119.    Acer made, used, sold, offered for sale, and/or imported computing devices,

including computers which include a Serial ATA interface (“Accused Acer Computers”). The

Accused Acer Computers include, for example, at least Acer Spin 7, Acer Aspire R 14, Acer Aspire

V Nitro, Acer Nitro 5 Spin, Acer Predator 17, Acer Predator Helios 300 devices, Acer Swift 1,

Acer Spin 3, Acer Aspire 7, Acer Swift 5 Pro, Acer Switch 7, Acer Chromebook CXI3, Acer Swift

3, Acer Swift 5, Acer Switch Alpha 12.

         120.    Acer made, used, sold, offered for sale, and/or imported the Accused Acer

Computers that meet each and every element of Claim 7 of the ’454 Patent.

         121.    Upon information and belief, Accused Acer Computers include a Serial ATA

interface which is connected to a data storage device, for example a hard disk drive or a solid state

drive.

         122.    Accused Acer Computers generate a flow control signal, e.g., HOLDP, that is

configured to be used to control transmission of the first serial data over the serial link to prevent


                                                 25
         Case 6:20-cv-00696-ADA Document 1 Filed 07/29/20 Page 26 of 33




overflow of the first buffer, e.g., the receive FIFO. When the receive FIFO has reached it maximum

capacity it sends a HOLDP, signal indicating the receiver is not ready to receive more data, halting

the transmission of additional data.

       123.    The technology claimed in Claim 7 was not well understood, routine, or

conventional at the time that the application was filed and provided a technological solution to a

technological problem rooted in computer technology.

       124.    Acer had knowledge of the ’454 Patent and allegations of how the Accused Acer

Computers infringe Claim 7 of the ’454 Patent since at least as early as March 16, 2018.

       125.    Direct infringement of claim 3 of the ’454 Patent under 35 U.S.C. § 271(a) occurred

when Acer made, imported, used, sold and/or offered for sale the Accused Acer Computers that

meet Claim 7 of the ’454 Patent.

       126.    Additionally, Acer induced direct infringement of Claim 7 of the ’454 Patent under

35 U.S.C. § 271(b) when Acer made, imported, used, sold and/or offered for sale Accused Acer

Computers that that were designed and intended to practice the system covered by Claim 7 of the

’454 Patent. With knowledge of the ’454 Patent and knowledge of the infringing nature of Accused

Acer Computers (or, at a minimum, willful blindness thereto), Acer has encouraged end users to

directly infringe the ’454 Patent by, as an example, directing and controlling end users’ storing of

data onto data storage devices.

       127.    As a direct and proximate result of Acer’s acts of patent infringement, Shamrock

has been and continues to be injured and has sustained damages.

            COUNT VIII: INFRINGEMENT OF U.S. PAT. 9,535,454 CLAIM 15

       128.    Shamrock reasserts and realleges paragraphs 1 through 127 of this Complaint as

though set forth fully here.




                                                26
           Case 6:20-cv-00696-ADA Document 1 Filed 07/29/20 Page 27 of 33




          129.   Claim 15 of the ’454 Patent provides:

                   The system of claim 1, wherein:
   Preamble to
   Claim 15

   Element A       the system comprises a hard disk drive.



          130.   Acer made, used, sold, offered for sale, and/or imported computing devices,

including computers which include a Serial ATA interface and a hard disk drive (“Accused Acer

Computers with Hard Disk Drive”). The Accused Acer Computers include, for example, at least

Acer Aspire V Nitro, Acer Nitro 5 Spin, Acer Predator 17, Acer Predator Helios 300 devices, Acer

Switch 7.

          131.   Acer made, used, sold, offered for sale, and/or imported the Accused Acer

Computers with Hard Disk Drive that meet each and every element of Claim 15 of the ’454 Patent.

          132.   Upon information and belief, Accused Acer Computers with Hard Disk Drive

include a Serial ATA interface which is connected to a hard disk drive storage device.

          133.   Accused Acer Computers with Hard Disk Drive include a hard disk drive storage

device.

          134.   The technology claimed in Claim 15 was not well understood, routine, or

conventional at the time that the application was filed and provided a technological solution to a

technological problem rooted in computer technology.

          135.   Acer had knowledge of the ’454 Patent sand allegations of how the Accused Acer

Computers with Hard Disk Drive infringe Claim 15 of the ’454 Patent since at least as early as

March 16, 2018.

          136.   Additionally, Acer induced direct infringement of Claim 15 of the ’454 Patent

under 35 U.S.C. § 271(b) when Acer made, imported, used, sold and/or offered for sale Accused


                                                27
         Case 6:20-cv-00696-ADA Document 1 Filed 07/29/20 Page 28 of 33




Acer Computers with Hard Disk Drive that that were designed and intended to practice the system

covered by Claim 15 of the ’454 Patent. With knowledge of the ’454 Patent and knowledge of the

infringing nature of Accused Acer Computers (or, at a minimum, willful blindness thereto), Acer

has encouraged end users to directly infringe the ’454 Patent by, as an example, directing and

controlling end users’ storing of data onto data storage devices.

       137.    As a direct and proximate result of Acer’s acts of patent infringement, Shamrock

has been and continues to be injured and has sustained damages.

              COUNT IX: INFRINGEMENT OF U.S. PAT. 9,535,454 CLAIM 16

       138.    Shamrock reasserts and realleges paragraphs 1 through 137 of this Complaint as

though set forth fully here.

       139.    Claim 16 of the ’269 Patent provides:

   Preamble to     The system of claim 1, further comprising:
   Claim 16

   Element A       an interface included in the module coupled to the first buffer and operable
                   to receive the data stored in the first buffer;

   Element B       a bus coupled to the module and configured to receive the data from the
                   interface; and

   Element C       a processor coupled to the bus.



       140.    Acer made, used, sold, offered for sale, and/or imported computing devices,

including computers which include a Serial ATA interface (“Accused Acer Computers”). The

Accused Acer Computers include, for example, at least Acer Spin 7, Acer Aspire R 14, Acer Aspire

V Nitro, Acer Nitro 5 Spin, Acer Predator 17, Acer Predator Helios 300 devices, Acer Swift 1,

Acer Spin 3, Acer Aspire 7, Acer Swift 5 Pro, Acer Switch 7, Acer Chromebook CXI3, Acer Swift

3, Acer Swift 5, Acer Switch Alpha 12.


                                                28
          Case 6:20-cv-00696-ADA Document 1 Filed 07/29/20 Page 29 of 33




         141.   Acer made, used, sold, offered for sale, and/or imported the Accused Acer

Computers that meet each and every element of Claim 16 of the ’454 Patent.

         142.   Upon information and belief, Accused Acer Computers include a Serial ATA

interface which is connected to a data storage device, for example a hard disk drive or a solid state

drive.

         143.   Accused Acer Computers include an interface, e.g., the Serial ATA interface,

coupled to the first buffer, e.g., the receive FIFO, and is operable to receive the data stored in the

first buffer. The Serial ATA interface is coupled to the receive FIFO and receives the stored data.

         144.   Accused Acer Computers include a bus, e.g., a serial link, coupled to the module

and configured to receive the data from the interface. The data is transferred from the Serial ATA

interface across a serial link.

         145.   Accused Acer Computers include a processor, e.g., a Central Processing Unit

coupled to the bus that processes received data.

         146.   The technology claimed in Claim 16 was not well understood, routine, or

conventional at the time that the application was filed and provided a technological solution to a

technological problem rooted in computer technology.

         147.   Acer had knowledge of the ’454 Patent and allegations of how the Accused Acer

Computers infringe Claim 16 of the ’454 Patent since at least as early as March 16, 2018.

         148.   Additionally, Acer induced direct infringement of Claim 16 of the ’454 Patent

under 35 U.S.C. § 271(b) when Acer made, imported, used, sold and/or offered for sale Accused

Acer Computers that that were designed and intended to practice the system covered by Claim 16

of the ’454 Patent. With knowledge of the ’454 Patent and knowledge of the infringing nature of

Accused Acer Computers (or, at a minimum, willful blindness thereto), Acer has encouraged end




                                                   29
          Case 6:20-cv-00696-ADA Document 1 Filed 07/29/20 Page 30 of 33




users to directly infringe the ’454 Patent by using these devices by, as an example, directing and

controlling end users’ storing of data onto data storage devices.

         149.    As a direct and proximate result of Acer’s acts of patent infringement, Shamrock

has been and continues to be injured and has sustained damages.

                COUNT X: INFRINGEMENT OF U.S. PAT. 9,535,454 CLAIM 17

         150.    Shamrock reasserts and realleges paragraphs 1 through 149 of this Complaint as

though set forth fully here.

         151.    Claim 17 of the ’454 Patent provides:

                   The system of claim 1, wherein:
   Preamble to
   Claim 17

   Element A       the module is further configured to generate a clock signal, for use by the
                   module, using the first serial data.




         152.    Acer made, used, sold, offered for sale, and/or imported computing devices,

including computers which include a Serial ATA interface and a hard disk drive (“Accused Acer

Computers”). The Accused Acer Computers include, for example, at least Acer Spin 7, Acer

Aspire R 14, Acer Aspire V Nitro, Acer Nitro 5 Spin, Acer Predator 17, Acer Predator Helios 300

devices, Acer Swift 1, Acer Spin 3, Acer Aspire 7, Acer Swift 5 Pro, Acer Switch 7, Acer

Chromebook CXI3, Acer Swift 3, Acer Swift 5, Acer Switch Alpha 12.

         153.    Acer made, used, sold, offered for sale, and/or imported the Accused Acer

Computers that meet each and every element of Claim 17 of the ’454 Patent.

         154.    Upon information and belief, Accused Acer Computers include a Serial ATA

interface which is connected to a data storage device, for example a hard disk drive or a solid state

drive.


                                                 30
         Case 6:20-cv-00696-ADA Document 1 Filed 07/29/20 Page 31 of 33




       155.    Accused Acer Computers are configured to generate a clock signal using the first

serial data (e.g., incoming serial data “RX”). The clock signal (e.g., “recovered clock”) is derived

from the incoming high speed second serial data for use by the module (e.g., a computing module)

to determine when parallel data has been properly formed from the incoming serial data.

       156.    The technology claimed in Claim 17 was not well understood, routine, or

conventional at the time that the application was filed and provided a technological solution to a

technological problem rooted in computer technology.

       157.    Acer had knowledge of the ’454 Patent sand allegations of how the Accused Acer

Computers infringe Claim 17 of the ’454 Patent since at least as early as March 16, 2018.

       158.    Direct infringement of Claim 17 of the ’454 Patent under 35 U.S.C. § 271(a)

occurred when Acer made, imported, used, sold and/or offered for sale the Accused Acer

Computers that meet Claim 17 of the ’454 Patent.

       159.    Additionally, Acer induced direct infringement of Claim 17 of the ’454 Patent

under 35 U.S.C. § 271(b) when Acer made, imported, used, sold and/or offered for sale Accused

Acer Computers that that were designed and intended to practice the system covered by Claim 17

of the ’454 Patent. With knowledge of the ’454 Patent and knowledge of the infringing nature of

Accused Acer Computers (or, at a minimum, willful blindness thereto), Acer has encouraged end

users to directly infringe the ’454 Patent by, as an example, directing and controlling end users’

storing of data onto data storage devices.

       160.    As a direct and proximate result of Defendant’s acts of patent infringement,

Shamrock has been and continues to be injured and has sustained damages.




                                                31
         Case 6:20-cv-00696-ADA Document 1 Filed 07/29/20 Page 32 of 33




                                 WILLFUL INFRINGEMENT

       161.     Defendant has infringed and continues to infringe the above identified claims of the

Patents-in-Suit despite its knowledge of the ’675 and ’454 Patents at least as early as March 16,

2018; specific knowledge of how Defendant’s accused products infringed the ’675 and ‘454

Patents since March 16, 2018; and the objectively high likelihood that its actions constitute patent

infringement.

       162.     Acer’s infringement of the Patents-in-Suit is willful and deliberate and its actions

constitute egregious misconduct, including refusing to take a license, having knowledge of the

patents-in-suit and notice of the infringement but having no reasonable factual basis for non-

infringement or invalidity. This willful misconduct by Acer entitles Shamrock to enhanced

damages under 35 U.S.C. § 284 and to attorneys’ fees and costs incurred in prosecuting this action

under 35 U.S.C. § 285.

                                        JURY DEMAND

       Shamrock demands a trial by jury on all issues that may be so tried.

                                    REQUEST FOR RELIEF

       WHEREFORE, Plaintiff Shamrock requests that this Court enter judgment in its favor and

against Defendants Acer America Corporation and Acer, Inc. as follows:

       A.       Adjudging, finding, and declaring that Acer has infringed the above-identified

claims of each of the Patents-in-Suit under 35 U.S.C. § 271;

       B.       Awarding the past and future damages arising out of Acer’s infringement of the

Patents-in-Suit to Shamrock in an amount no less than a reasonable royalty, together with

prejudgment and post-judgment interest, in an amount according to proof;




                                                 32
        Case 6:20-cv-00696-ADA Document 1 Filed 07/29/20 Page 33 of 33




       C.     Adjudging, finding, and declaring that Acer’s infringement is willful and awarding

enhanced damages and fees as a result of that willfulness under 35 U.S.C. § 284;

       D.     Adjudging, finding, and declaring that the Patents-in-Suit are valid and enforceable;

       E.     Awarding attorney’s fees, costs, or other damages pursuant to 35 U.S.C. §§ 284 or

285 or as otherwise permitted by law; and

       F.     Granting Shamrock such other further relief as is just and proper, or as the Court

deems appropriate.



DATED: July 29, 2020
                                            Respectfully submitted,

                                            /s/ Alison Aubry Richards
                                            Alison Aubry Richards
                                            IL Bar # 6285669 (also admitted in WD Texas)
                                            arichards@giplg.com
                                            Global IP Law Group, LLC
                                            55 West Monroe Street, Suite 3400
                                            Chicago, IL 60603
                                            (312) 241-1500

                                            Attorney for Plaintiff Shamrock Innovations, LLC




                                               33
